Citation Nr: 1331881	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  11-00 165	)	DATE
	
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than August 19, 2009, for the 20 percent rating for bilateral Thygeson's keratopathy.  

2.  Entitlement to a disability rating higher than 20 percent rating for bilateral Thygeson's keratopathy.  

3.  Entitlement to an initial compensable rating for left ear hearing loss.

4.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to June 1979 and from September 1999 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which confirmed and continued a 20 percent rating for the Veteran's bilateral Thygeson's keratopathy, and denied the Veteran's request for an effective date prior to August 19, 2009, for the assignment of the 20 percent rating.  

In a rating decision dated in May 2010, the RO granted service connection for migraine headaches and assigned a noncompensable rating effective May 12, 2008.  The Veteran appealed for an increased rating.  In a rating decision dated in January 2012, the RO increased the rating to 30 percent effective May 12, 2008.  The RO then issued a Statement of the Case on the issue of a rating higher than 30 for migraine headaches, and advised the Veteran of the procedures to perfect an appeal.  The Veteran did not perfect an appeal.  Accordingly, the Board does not have jurisdiction over the matter.

In August 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Louisville, Kentucky.  A transcript of the hearing is in the claims file.

The issue of clear and unmistakable error (CUE) with the assigned effective date of July 27, 1994, for the 10 percent rating that was granted by the RO in its March 1995 rating decision was raised by the Veteran during his Board hearing, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

Additionally, in correspondence dated in April 2011, the Veteran filed a claim of CUE regarding the mailing of the September 2008 Statement of the Case, which addressed the issues of a higher initial rating for osteopenia and glaucoma, and an earlier effective date for the grant of service connection for glaucoma.  That issue, which has not been adjudicated, is referred back to the RO for appropriate action.

The issues of entitlement to a rating higher than 20 percent for bilateral Thygeson's keratopathy, entitlement to an initial compensable rating for service-connected left ear hearing loss, and entitlement to service connection for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The record demonstrates that effective September 11, 2008, the Veteran's service-connected bilateral Thygeson's keratopathy disability increased in severity so as to warrant the assignment of a higher rating.


CONCLUSION OF LAW

The criteria for an earlier effective date of September 11, 2008, for the assigned disability rating of 20 percent for bilateral Thygeson's keratopathy are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, in the present matter, the claim for an earlier effective date for the 20 percent rating for bilateral Thygeson's keratopathy arises from the grant of the increased rating.  See letters dated in August 2009 and August 2010.  As such, the notice that was provided to the Veteran before the increased rating was granted is legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as warranted by the facts and circumstances in this case.  The record in this case includes all of the Veteran's claims for benefits, all prior rating decisions, and all prior Board decisions; and no additional pertinent evidence has been identified by the Veteran.  

In addition to the foregoing, in August 2012 the Veteran testified before the undersigned Veterans Law Judge.  During that hearing the Veteran's representative and the Veterans Law Judge explained the issue and asked the Veteran questions to ascertain the nature, duration, and severity of his symptoms, and the hearing focused on the elements necessary to substantiate his claims.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing.  Also, all pertinent evidence that might substantiate the claims was identified by the Veteran and has been obtained.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked during Board hearings).  

The Board accordingly finds that the record as it stands is sufficient to allow the Board to decide the issue of entitlement to an earlier effective date for the assigned 20 percent rating for bilateral Thygeson's keratopathy, and no further action is necessary.  

II.  Merits

In a rating decision dated in March 1995, the RO increased the rating for the Veteran's service-connected bilateral Thygeson's keratopathy from 0 to 10 percent, effective July 27, 1994.  That decision was not appealed.

In January 2003, the Veteran filed a claim for an increased rating for his service-connected bilateral Thygeson's keratopathy, which was denied by the RO in a September 2003 rating decision.  The Veteran appealed that decision.

In a decision dated in June 2008, the Board denied the appeal for a rating higher than 10 percent for service-connected bilateral Thygeson's keratopathy.  That decision, which stemmed from the September 2003 rating decision, is final; so an earlier effective date for a 20 percent rating prior to the June 2008 date of the Board's decision is not possible.  38 C.F.R. § 20.1104.

In August 2009, the Veteran filed a new claim for an increased rating for his service-connected bilateral Thygeson's keratopathy disability, and in a rating decision dated in May 2010, the RO increased the rating from 10 percent to 20 percent effective August 19, 2009.  The Veteran appealed for a higher rating and an earlier effective date, and requested a Board hearing, which was done.

Laws and Regulations

Under the provisions of 38 C.F.R. § 3.400(o)(2), the effective date of an increased rating will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, date of receipt of the claim.

A "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a VA benefit.  38 C.F.R. § 3.1(p).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a).

The Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  

Analysis

In this case, the current effective date of the 20 percent rating is August 19, 2009; the date of receipt of the claim for an increased rating for bilateral Thygeson's keratopathy.  However, evidence dated in the year prior to the claim supports an earlier effective date.  A VA eye examination done in September 2008 found right eye visual field from 45 degrees nasally to 38 degrees superiorly to 72 degrees temporally to 58 degrees inferiorly; and left eye visual field of 43 degrees nasally to 40 degrees superiorly to 75 degrees temporally to 58 degrees inferiorly.  The examiner reiterated that there was evidence that the Veteran's Thygeson's keratopathy was worsening with increased frequency of active flares despite treatment.  See 38 C.F.R. § 4.79, Diagnostic Code 6001.  Accordingly, based on the medical evidence of record, and pursuant to 38 C.F.R. § 3.400(o)(2), the Board finds that the criteria for an earlier effective date of September 11, 2008, for the increase in rating of 20 percent for bilateral Thygeson's keratopathy, are met.





ORDER

An earlier effective date of September 11, 2008, for the assignment of an increased rating to 20 percent for bilateral Thygeson's keratopathy is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In its July 2010 rating decision the RO clearly addressed the Veteran's May 2010 argument for a rating higher than 20 percent for his service-connected service-connected bilateral Thygeson's keratopathy, and then stated that a rating higher than 20 percent and an earlier effective date was not warranted.  In fact, the issue is styled, in the July 2010 rating decision, as "compensation for bilateral thygeson keratopathy."  On receipt of the July 2010 decision the Veteran filed a notice of disagreement, and in December 2010 the RO issued a Statement of the Case on the issue of an earlier effective date for the grant of the 20 percent rating for service-connected bilateral Thygeson's keratopathy.  Unfortunately, the Statement of the Case did not address the contested issue of an increased rating.  As the RO clearly adjudicated the issue of a rating higher than 20 percent for bilateral Thygeson's keratopathy along with the issue of an earlier effective date for the assigned 20 rating in its July 2010 rating decision, and as the Veteran's August 2010 notice of disagreement was not restricted to the issue of an earlier effective date for the assigned 20 percent rating for his service-connected bilateral thygeson keratopathy, remand for a Statement of the Case is warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999) (Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case); see also, AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is increased during the pendency of an appeal, a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).    

In addition to the foregoing, in a rating decision dated in May 2010 the RO granted service connection for left ear hearing loss with a noncompensable rating, and denied service connection for right ear hearing loss.  In correspondence dated in May 2010 the Veteran requested reconsideration of the assigned rating for his service-connected left ear hearing loss, and averred that his right ear hearing loss should be service-connected.  The RO reconsidered the claims in July 2010.  However, a March 2011 and separate 2012 fax cover sheet received from the Veteran's congressional inquiries as well as a statement dated in August 2012 reflect that the Veteran wished to continue to pursue these claims.  Of note, a January 24, 2012 Report of Contact shows that the Veteran had submitted a NOD for hearing loss in May 2010, but the NOD was not of record.  It was then noted that the Veteran was welcome to submit a NOD, but it would be denied based on timeliness and he could appeal that decision or file to reopen the claim.  The Report of Contact then suggests that information was mailed to an incorrect address although the Veteran had apprised VA of his correct address.  Thereafter, it is unclear if additional correspondence addressing this matter was issued to the Veteran, as the VA letter issued in February 2012 references an unidentified 2008 determination.

Given the inconsistencies and confusion regarding the Veteran's increased rating claim for left ear hearing loss and service connection for right ear hearing loss, the notation that a NOD was received in May 2010 (well within the time period to file), as well as the Veteran's continued statements indicating that he wishes to pursue these matters, the Board will resolve all doubt in favor of the Veteran.  As such, the Board finds that the above-referenced May 2010 correspondence constituted a notice of disagreement on these two issues.  See 38 C.F.R. § 20.201 (While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.).  The issues of an initial compensable rating for service-connected left ear hearing loss, and service connection for right ear hearing loss, must therefore be remanded for issuance to the Veteran of a statement of the case in compliance with 38 C.F.R. § 19.29.  Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case to the Veteran on the issues of entitlement to a rating higher than 20 percent for bilateral Thygeson's keratopathy; entitlement to an initial compensable rating for service-connected left ear hearing loss; and entitlement to service connection for right ear hearing loss.  Notify the Veteran of the requirements needed to perfect an appeal on these issues.  Thereafter, if in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


